Citation Nr: 0210870	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
history of epilepsy with grand mal and petit mal seizures.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was previously before the Board 
in June 2001.  At that time, the Board remanded this claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.


FINDINGS OF FACT

1.  The veteran's seizure disability is not manifested by 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.

2.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for history of epilepsy with grand mal and petit mal 
seizures have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8911 (2001).

2.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 4.16 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to the claims on 
appeal, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant VA medical records, including a recent VA 
examination that assessed the severity of his service-
connected seizure disability.  The veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases of the denial of his claims.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

I.  Increased Rating For A Seizure Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for his seizure 
disability in September 1977, and his seizure disability is 
currently rated as 20 percent disabling.  The rating criteria 
for seizure disorders are as follows: a 20 percent evaluation 
is warranted for 1 major seizure during the preceding 2 years 
or 2 minor seizures during the preceding 6 months; a 40 
percent evaluation is warranted for 1 major seizure during 
the preceding 6 months or 2 major seizures, or 5 to 8 minor 
seizures weekly, during the preceding year; and a 60 percent 
evaluation is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year.  Diagnostic 
Code 8911.

The September 2001 VA epilepsy examination reflects a 
diagnosis of convulsive disorder, temporal lobe origin with 
both psychomotor and generalized tonic-clonic seizures.  It 
was noted that the veteran had suffered a tonic-clonic 
seizure eight months prior.  It was further noted that the 
veteran had another type of seizure (five times per month) 
manifested by losing contact with his environment for a 
period of one or two minutes.  The veteran's medication 
included Dilantin.

While it is clear that the veteran meets the criteria for a 
20 percent evaluation (i.e., 2 minor seizures during the 
preceding 6 months), there is no evidence that the veteran 
has suffered 1 major seizure during the preceding 6 months or 
2 major seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.  As such, the preponderance of the evidence 
is against a rating of 40 percent at this time.

II.  TDIU

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  The 
record discloses that service connection is in effect for a 
seizure disorder, rated as 20 percent disabling, and 
dysthymia, rated as 30 percent disabling.  The combined 
disability rating is 40 percent.  Therefore, the veteran's 
disability evaluation does not meet the criteria of 
§ 4.16(a).  

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no indication or assertion that the VA's schedule 
for rating disabilities is insufficient or inadequate to 
assign ratings for the veteran's service-connected 
disabilities.  Accordingly, the veteran is not entitled to a 
total disability rating based on individual unemployability.


ORDER

A rating in excess of 20 percent for history of epilepsy with 
grand mal and petit mal seizures is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

